Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 1 of 15 PageID #: 8534



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

         UNILOC 2017, LLC,              §      FILED UNDER SEAL PURSUANT
                                        §      TO PROTECTIVE ORDER
                  Plaintiff,            §
                                        §
         v.                             §      NO. 2:18-cv-00497-JRG-RSP
                                        §      NO. 2:18-cv-00501-JRG-RSP
         GOOGLE LLC,                    §      NO. 2:18-cv-00551-JRG-RSP
                                        §
                  Defendant.
                                        §
                                        §


      DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS MOTION FOR
              SUMMARY JUDGMENT OF NON-INFRINGEMENT
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 2 of 15 PageID #: 8535



                                                 TABLE OF CONTENTS
                                                                                                                                Page
   I.     UNILOC RAISES NO GENUINE ISSUE OF MATERIAL FACT ................................. 1
   II.    UNILOC MUST ABIDE BY THE PATENT RULES ...................................................... 6
   III.   FURTHER DISCOVERY IS UNWARRANTED............................................................. 8
   IV.    CONCLUSION ................................................................................................................ 10




                                                                   i
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 3 of 15 PageID #: 8536



                                                   TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

   Cases

   Beattie v. Madison Cty. Sch. Dist.,
      254 F.3d 595 (5th Cir. 2001) .....................................................................................................9

   Brown v. City of Houston,
      337, F.3d 539, 541 (5th Cir. 2003) ..........................................................................................10

   Clark v. America’s Favorite Chicken Co.,
      110 F.3d 295 (5th Cir. 1997) .................................................................................................1, 2

   Connectel, LLC v. Cisco Sys., Inc.,
      391 F. Supp. 526 (E.D. Tex. 2005) ....................................................................................6, 7, 8

   Forsyth v. Barr,
      19 F.3d 1527 (5th Cir. 1994) .....................................................................................................2

   Hassen v. Ruston Louisiana Hospital Co.,
      932 F.3d 353 (5th Cir. 2019) .....................................................................................................3

   Nola Spice Designs, L.L.C. v. Haydel Enterprises, Inc.,
      783 F.3d 527 (5th Cir. 2015) .....................................................................................................1

   Raby v. Livingston,
      600 F.3d 552 (5th Cir. 2010) .....................................................................................................9

   Vertical Computer Systems, Inc. v. Interwoven, Inc.,
      Case No. 2:10-CV-490-JRG, 2013 WL 12310807 (E.D. Tex. Sept. 13, 2013).........................7

   Washington v. Allstate Ins. Co.,
     901 F.2d 1281 (5th Cir. 1990) ...................................................................................................9

   Other Authorities

   Fed. R. Civ. P. 56(c)(1) ....................................................................................................................6

   Fed. R. Civ. P. 56(d) ........................................................................................................................8




                                                                         ii
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 4 of 15 PageID #: 8537



          Uniloc has offered no evidence that raises a genuine issue of material fact as to whether

   Google’s accused products infringe its asserted patents as Uniloc contends—that is, whether the

   accused products

           . Uniloc’s late attempt to raise new infringement theories undisclosed in its infringement

   contentions would upend this Court’s Patent Rules and the trajectory of these litigations. Uniloc

   cannot convincingly claim that more discovery is necessary or permissible given the conclusive

   evidence presented by Google, coupled with Uniloc’s continued failure to review the source code

   produced months ago. Thus, Google is entitled to summary judgment of non-infringement.

     I.   UNILOC RAISES NO GENUINE ISSUE OF MATERIAL FACT

          No genuine issue of material fact remains as to non-infringement; Google has disproved

   Uniloc’s infringement theories as a matter of undisputed fact and law. Specifically, Google has

   shown that the accused products                                                                       ,

   on which Uniloc’s actions depend. Uniloc has presented no evidence to rebut Google’s showing.

   Accordingly, summary judgement of non-infringement is appropriate.

          “Where the non-movant bears the burden of proof at trial, ‘the movant may merely point

   to the absence of evidence and thereby shift to the non-movant the burden of demonstrating by

   competent summary judgment proof that there is an issue of material fact warranting trial.’” Nola

   Spice Designs, L.L.C. v. Haydel Enterprises, Inc., 783 F.3d 527, 536 (5th Cir. 2015) (quoting

   Transamerica Ins. Co. v. Avenell, 66 F.3d 715, 718–19 (5th Cir. 1995) (per curiam)). “[O]nce the

   moving party meets its initial burden of pointing out the absence of a genuine issue for trial, the

   burden is on the nonmoving party to come forward with competent summary judgment evidence

   establishing the existence of a material factual dispute.” Clark v. America’s Favorite Chicken

   Co., 110 F.3d 295, 297 (5th Cir. 1997). “Unsupported allegations or affidavit or deposition




                                                    1
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 5 of 15 PageID #: 8538
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 6 of 15 PageID #: 8539



   them. But Uniloc’s “barebones, conclusory, or otherwise-unsupported assertions won’t cut it.”

   Hassen v. Ruston Louisiana Hospital Co., 932 F.3d 353, 355–56 (5th Cir. 2019) (citations

   omitted). For example, Uniloc argues that

        , and therefore supports its infringement theory in the -501 case, which specifically accuses

                                                               . See Uniloc Br. at 1–2. But Uniloc’s

   infringement theory, as disclosed in its infringement contentions, is not directed toward Android

   devices generally, or even toward Pixel devices generally. Rather, it accuses




                                                             ’515 Patent Infringement Charts, Ex. V

   at 9. Uniloc’s complaint likewise specifically accuses

                                                                  . Compl., ¶ 85.




          In a similar fashion, Uniloc points to Attachments 11 and 12 of the Loveless Declaration

   as purported evidence that



            Br. at 2. Uniloc evidently has done nothing more than search the web for any term that




                                                   3
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 7 of 15 PageID #: 8540



   might be a variation of                 without showing its relevance, in an attempt to create a

   factual dispute. But Uniloc’s infringement contentions specifically accuse



                      See, e.g., ’934 Patent Infringement Charts, Ex. B at 5. Attachment 11 provides

   a single line of public code from WebRTC, an unaccused product, referring to

                 but offers no explanation as to how this code relates to the accused

   other than the speculative statement in Mr. Loveless’s Declaration that they “suggest use of

                .” See Loveless Decl., ¶ 12. Further, the WebRTC code has no relevance to the

   encoding software used by YouTube and Google Cloud M&E, which Uniloc has failed to inspect

   for over four months. Instead, Attachment 11 is source code for WebRTC, which Uniloc does

   not accuse and therefore is irrelevant. Attachment 12 to Uniloc’s opposition brief mentions, for

   the first time, a “Super P-frame,” which is part of a Microsoft proprietary RTVPF protocol. Its

   connection to H.264 encoding, if any, is undisclosed, and Uniloc provides no explanation as to

   how “Super P-frames” are covered by its contentions regarding                        .

          Rather than respond to Google’s Motion with competent evidence showing a genuine

   issue of material fact as to any of its timely disclosed infringement theories, Uniloc claims that

   Google’s Motion must fail because each of Google’s declarants is not fully knowledgeable on all

   infringement theories for all accused (and even several unaccused) products. Uniloc also adds

   new infringement theories involving products and features that are absent from Uniloc’s

   operative infringement contentions and are irrelevant to these cases, such as “WebRTC,” “Duo,”

   and “Stagefright.” See Uniloc Br. at 1–2. The below table cuts through the confusion in Uniloc’s

   brief regarding which case corresponds with which products, features, and Google declarants:




                                                    4
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 8 of 15 PageID #: 8541



           Case                Accused Product and Feature                  Google’s Declarant
       2:18-cv-497 3   1.                                                1. Thierry Foucu

                       2.                                                2. Oztan Harmanci 4

       2:18-cv-501     1.                                                1. Oztan Harmanci

                       2.                                                2. Steven Robertson

       2:18-cv-551                                                       Oztan Harmanci

             Uniloc fails to present any evidence to raise a genuine issue as to non-infringement on

   any of its infringement theories, and instead raises new, undisclosed theories, products, and

   features, then complains that Google’s declarants did not address them. For example, Uniloc

   claims that the declarants did not address “Stagefright,” “WebRTC,” and “Duo.” Uniloc Br. at

   1−2. Uniloc’s infringement contentions never mention these products or features; Google

   therefore has no reason, or duty, to address them as possible infringement theories in order to

   obtain summary judgment—indeed, it cannot do so because it has had no notice of these

   products being part of these cases. Uniloc also complains that Google has not addressed “VP9”

   in the -497 case, but “VP9” likewise was not accused in Uniloc’s infringement contentions—it

   was merely mentioned in one screenshot explicitly offered by Uniloc to articulate its




   3
     As explained in Google’s Motion for Summary Judgment and its pending Motion to Strike,
   Uniloc’s infringement contentions for the -497 case failed to disclose any infringement theory
   against Ad Manager or Stadia. Mot. at 2 n.2, Mot. to Strike, Case No. 2:18-cv-497, Dkt. No. 154.
   Uniloc’s delinquent efforts to manufacture infringement theories against these products should
   be dismissed.
   4
     Uniloc strangely claims that “there is no indication as to what products, if any, are
   encompassed by [Mr. Harmanci’s] statements.” Uniloc Br. at 2. Mr. Harmanci’s declaration
   repeatedly states that his statements address “Google Cloud Media & Entertainment,” which
   Uniloc accuses in these cases. Harmanci Decl., ¶¶ 2, 4, 6, 11.
   5
     As explained in Google’s Motion, Uniloc’s infringement theory against Pixel devices relies on
   source code that was deleted as of 2012. Mr. Robertson refutes Uniloc’s theory in his
   declaration. Robertson Decl., ¶¶ 5-8. Mr. Harmanci further clarifies that Pixel devices do not use
                           for Google Cloud M&E, as Uniloc contends. Harmanci Decl., ¶¶ 11, 12.

                                                     5
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 9 of 15 PageID #: 8542



   infringement theory for the “H.264 video codec,” not the VP9 codec. ’934 Patent Infr.

   Contentions Charts, Ex. B at 2. Similarly, Uniloc claims that Google has failed to address “H.265

   (a.k.a. HEVC)” in the -551 case, but its infringement contentions in that case merely include a

   screenshot mentioning HEVC and disclose only an infringement theory based on

   under the H.264 standard. See ’960 Patent Infr. Contentions Charts, Ex. F at 8. VP9 and H.265

   therefore are irrelevant here.

          Uniloc claims that Google must show non-infringement of Uniloc’s asserted patents

   under any possible infringement theory. Uniloc states that for Google to succeed on its motion

   for summary judgment, Google must comprehensively show “what the accused products do in

   coding and rendering digital video data and [] whether Google has features corresponding to the

   patents-in-suit.” Uniloc Br. at 1 (emphasis in original). This flouts this Court’s Patent Rules and

   the Federal Rules of Civil Procedure, which require Uniloc to “state specific theories of

   infringement” in order to “narrow[] issues for . . . summary judgment,” and to cite “to particular

   parts of materials in the record” to show a genuine issue of material fact to defeat a motion for

   summary judgment. Connectel, LLC v. Cisco Sys., Inc., 391 F. Supp. 2d 526, 527 (E.D. Tex.

   2005); Fed. R. Civ. P. 56(c)(1).

          Uniloc’s infringement contentions crystallized its theories as to                            —

   they do not cover broad ideas of infringement under all theories imaginable. Where, as here,

   Uniloc presents no evidence to raise a genuine issue as to infringement under its disclosed

   theories, summary judgment of non-infringement is appropriate.

    II.   UNILOC MUST ABIDE BY THE PATENT RULES

          The Court should reject Uniloc’s attempt to upend this Court’s Patent Rules. “The Patent

   Rules demonstrate high expectations as to plaintiffs’ preparedness before bringing suit,” and




                                                    6
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 10 of 15 PageID #: 8543



   “requires the plaintiff to state specific theories of infringement” that “create a specific trajectory

   for the case.” Connectel, 391 F. Supp. 2d at 527 (citations omitted). The rules require Uniloc to

   “formulate, test, and crystallize” its infringement theories so that “the case takes a clear path,

   focusing discovery on building precise final infringement or invalidity contentions and

   narrowing issues for Markman, summary judgment, trial, and beyond.” Id. Uniloc is “expected to

   rigorously analyze all publicly available information before bringing suit and must explain with

   great detail [its] theories of infringement.” Id. at 528.

           Uniloc’s infringement contentions disclosed its particular infringement theories: that

   YouTube and Google Cloud infringe its asserted patents by

                                         . Uniloc described no other basis for infringement. Since the

   time for Uniloc to amend its infringement contentions has passed, the parties therefore may

   litigate the “substantive issue central to this case”—“[w]hether or not [the] accused

   instrumentalit[ies] work[] as described in the infringement contentions.” Vertical Computer

   Systems, Inc. v. Interwoven, Inc., Case No. 2:10-CV-490-JRG, 2013 WL 12310807, at *2 (E.D.

   Tex. Sept. 13, 2013) (emphasis added). As Google has repeatedly informed Uniloc, as Uniloc

   would have seen had it reviewed the product source code, and as Google has indisputably shown

   the Court, the accused products here do not use the features that make up Uniloc’s infringement

   theories. Summary judgment of non-infringement is therefore warranted.

           Rather than present any evidence of infringement, Uniloc claims that its infringement

   contentions are mere “examples” of how Google’s products might infringe its patents, and that

   Google can obtain summary judgment only by providing exhaustive evidence that no Google

   product—whether properly accused or not—could be found to infringe Uniloc’s asserted patents

   under any hypothetical theory. But the Court’s Patent Rules require the infringement contentions




                                                      7
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 11 of 15 PageID #: 8544



   to include actual, specified infringement theories, not mere examples with the door left open for

   Uniloc to add new contentions at its convenience. See Connectel, 391 F. Supp. 2d at 527–28.

   Google received no notice that Uniloc’s infringement case would rest on anything other than

                            ; it cannot now be forced to litigate this case based on entirely new

   omnibus theories that Google might infringe Uniloc’s patents for unspecified reasons. Uniloc’s

   framing of the issue would defy this Court’s Patent Rules and established law, and divert the

   “specific trajectory for the case.” See Connectel, 391 F. Supp. 2d at 527.

           As discussed in Section I, Uniloc’s new infringement theories are untimely and improper.

   Uniloc did not disclose these theories in its infringement contentions served over six months ago,

   and cannot now raise new theories in an attempt to overcome a summary judgment against its

   existing theories. See Connectel, 391 F. Supp. 2d at 527. Further, all of the purported evidence

   that Uniloc offers is publicly available and could have, indeed should have, been discovered

   before Uniloc filed its complaint and disclosed its infringement contentions. See Connectel,

   391 F. Supp. 2d at 528. Uniloc’s efforts to introduce these documents at this late stage and to

   assemble new infringement theories based on them contravene the Patent Rules. The Court

   should therefore reaffirm the basic patent-litigation process that is framed around the

   infringement theories provided in a timely matter and described in Uniloc’s infringement

   contentions, and grant summary judgment of non-infringement in these cases.

   III.    FURTHER DISCOVERY IS UNWARRANTED

           Google has disproved Uniloc’s infringement case as a matter of law; further discovery

   would be unhelpful and only unduly prolong these proceedings.

           Uniloc may request further discovery under Federal Rule of Civil Procedure (“Rule”) 56(d)

   if it shows “that, for specified reasons, it cannot present facts essential to justify its opposition.”




                                                      8
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 12 of 15 PageID #: 8545



   Fed. R. Civ. P. 56(d). “[A] plaintiff’s entitlement to discovery prior to a ruling on a motion for

   summary judgment is not unlimited, and may be cut off when the record shows that the

   requested discovery is not likely to produce the facts needed by the plaintiff to withstand a

   motion for summary judgment.” Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir.

   1990) (citations omitted). Uniloc “must set forth a plausible basis for believing that specified

   facts, susceptible of collection within a reasonable time frame, probably exist and indicate how

   the emergent facts, if adduced, will influence the outcome of the pending summary judgment

   motion”; it “may not simply rely on vague assertions that additional discovery will produce

   needed, but unspecified, facts.” Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010) (citations

   omitted). “If it appears that further discovery will not provide evidence creating a genuine issue

   of material fact, the district court may grant summary judgment.” Raby, 600 F.3d at 561 (quoting

   Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694, 720 (5th Cir. 1999)). And if Uniloc

   “has not diligently pursued discovery . . . [it] is not entitled to relief” under Rule 56(d). Beattie v.

   Madison Cty. Sch. Dist., 254 F.3d 595, 606 (5th Cir. 2001).

           Here, Uniloc “cannot present facts essential to justify its opposition” to Google’s Motion

   for the simple reason that the parties’ ample discovery has produced no such facts, and Google

   has conclusively shown that Uniloc’s infringement theories fail. Indeed, Uniloc’s response offers

   no evidence that its infringement theories have any factual support, even after months of

   discovery, repeated invitations to review source code, and the deposition of two Google

   engineers. Instead, Uniloc’s motion, and its attorney’s declaration, offer nothing more than

   conclusory statements that discovery may uncover evidence of infringement generally that

   Uniloc claims could support unspecified infringement theories. Uniloc notably cites only the

   language of the asserted patent claims and unrelated documents, not its infringement contentions




                                                      9
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 13 of 15 PageID #: 8546



   that actually disclose Uniloc’s infringement theories and the bases for these cases. Uniloc does

   not even attempt to argue that further discovery could raise an issue on its actual infringement

   theories—that the accused products implement                              . Uniloc instead

   ambiguously states that technical discovery into unaccused features will somehow create a

   genuine issue of material fact. Uniloc does not explain how more discovery will supply facts

   relevant to the case that the parties are actually litigating based on its own infringement

   contentions—in other words, whether the accused products implement                               .

          Moreover, Uniloc’s request for further discovery is belied by its failure to acknowledge

   the fulsome discovery that has already taken place. Uniloc has ignored Google’s repeated

   invitations to inspect source code for the accused products, which affirms that Google does not

   practice the accused features on which Uniloc’s infringement theories depend. See Exs. G–M,

   R−T. Uniloc also has deposed                          , and has obtained no contrary evidence to the

   declarants’ statements showing that Google does not infringe. Uniloc, facing summary judgment

   on its operative infringement theories, cannot further extend these litigations and burden the

   Court and Google so it can probe for evidence to support new speculative theories. See Brown v.

   City of Houston, 337 F.3d 539, 541 (5th Cir. 2003) (“Unsubstantiated assertions, improbable

   inferences, and unsupported speculation are not sufficient to defeat a motion for summary

   judgment.”). Summary judgment of non-infringement is appropriate.

   IV.    CONCLUSION

          Accordingly, Google respectfully requests that the Court grant Google’s Motion for

   Summary Judgment of Non-Infringement, enter summary judgment of non-infringement, and

   dismiss these actions with prejudice.




                                                    10
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 14 of 15 PageID #: 8547




         DATED: January 10, 2020          Respectfully submitted,

                                          /s/ Robert W. Unikel
                                          Robert W. Unikel
                                          Michelle Marek Figueiredo
                                          Matthew R. Lind
                                          Paul Hastings LLP
                                          71 S. Wacker, Suite 4500
                                          Chicago, IL 60606
                                          (312) 499-6000
                                          robertunikel@paulhastings.com
                                          michellemarek@paulhastings.com
                                          mattlind@paulhastings.com

                                          Elizabeth Brann
                                          Ariell Bratton
                                          Paul Hastings LLP
                                          4747 Executive Drive
                                          Twelfth Floor
                                          San Diego, CA 92121
                                          (858) 458-3000
                                          elizabethbrann@paulhastings.com
                                          ariellbratton@paulhastings.com

                                          Robert Laurenzi
                                          Paul Hastings LLP
                                          200 Park Ave.
                                          New York, NY 10166
                                          (212) 318-6000
                                          robertlaurenzi@paulhastings.com

                                          Michael E. Jones
                                          State Bar No. 10929400
                                          mikejones@potterminton.com
                                          POTTER MINTON LLP
                                          110 N. College Avenue, Suite 500
                                          Tyler, TX 75702
                                          Telephone: (903) 597-8311
                                          Facsimile: (903) 593-0846

                                          Attorneys for Google LLC




                                        11
Case 2:18-cv-00497-JRG-RSP Document 179 Filed 01/13/20 Page 15 of 15 PageID #: 8548



                                       CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing document

   has been served on January 10, 2020, to all counsel of record via the Court’s electronic case

   filing (ECF) system.

                                                                                 /s/ Robert W. Unikel
                                                                                    Robert W. Unikel


                    CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL


          I certify that the foregoing document is authorized to be filed under seal pursuant to the

   Protective Order entered in this case.



                                                                                 /s/ Robert W. Unikel
                                                                                    Robert W. Unikel




                                                   12
